         Case 3:18-cr-00019-JBA Document 54 Filed 12/14/20 Page 1 of 8




                             UNITED STATES DISTRICT COURT

                                DISTRICT OF CONNECTICUT




  UNITED STATES OF AMERICA

                                                       Criminal No. 3:18cr19 (JBA)

         v.

                                                       December 14, 2020

  ROBERT EPPS



     ORDER GRANTING DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE

       Defendant Robert Epps’s motion [Doc. # 42], pursuant to § 603 of the First Step Act

of 2018, Pub. L. 115-391, 132 Stat. 5194 (2018), seeks release from custody because

Defendant’s “medical conditions, which include obesity and asthma, as these ailments, in

combination with the COVID-19 pandemic, place him at grave risk of serious illness and

death,” (Def.’s Mot. for Compassionate Release at 1). The Government argues that

Defendant’s motion should be denied because he failed to exhaust administrative remedies

and “has not met his burden of establishing that a sentence reduction is warranted.” (Gov’t’s

Mem. in Opp. [Doc. # 48] at 1.) For the reasons that follow, Defendant’s motion to reduce his

sentence is GRANTED.

   I. Background

       On February 2, 2018, Defendant Robert Epps was convicted by guilty plea of one

count of Possession of a Firearm and Ammunition by a Convicted Felon in violation of 18
          Case 3:18-cr-00019-JBA Document 54 Filed 12/14/20 Page 2 of 8




U.S.C. §§ 922(g) and 924(a). On June 4, 2018, he was sentenced to 40 months of incarceration

followed by 36 months of supervised release. (Sentencing Opinion [Doc. # 30].)

       Defendant has served 30 months of his sentence and seeks release from Brooklyn

MDC. FIND   AN INMATE, FEDERAL   BUREAU   OF   P RISONS, https://www.bop.gov/inmateloc/ (last

accessed Dec. 9, 2020). His anticipated release date is September 27, 2021. Id. As of

December 9, 2020, ninety-one inmates have tested positive for COVID-19, and seventy-three

inmates and seven staff members are currently experiencing active infections. COVID-19,

FEDERAL BUREAU OF P RISONS, https://www.bop.gov/coronavirus/ (last accessed Dec. 9, 2020).

       Defendant suffers from obesity, hypertension, and asthma, for which he requested an

inhaler on April 24, 2020. (Sealed Medical Records [Doc. # 44-1].) The Centers for Disease

Control and Prevention (“CDC”) warns that obesity (body mass index [BMI] of 30 or higher)

places people of any age at an increased risk of severe illness from COVID-19. People with

Certain   Medical    Conditions,   CENTERS       FOR   DISEASE   CONTROL   AND    P REVENTION,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-

medical-conditions.html (last accessed Dec. 9, 2020). The CDC also advises that individuals

with moderate to severe asthma and individuals with hypertension may be at an increased

risk of severe illness caused by COVID-19. Id.

       Mr. Epps represents that he submitted a request for compassionate release to the

warden on April 10, 2020, via email but has never received a reply. (See Def.’s July 23, 2020,

Email to Warden, Ex. A to Reply [Doc. # 49-1] (“I have been writing emails since April

requesting compassionate release.”); Def.’s Aug. 2, 2020, Email to Warden, Ex. A to Reply (“I

have been writing emails since April 10th when I was placed in general population and kicked

out of the SHU, asking about compassionate release.”).) He sent several follow-up emails to


                                                 2
           Case 3:18-cr-00019-JBA Document 54 Filed 12/14/20 Page 3 of 8




the Warden in the following months requesting compassionate release. (Id.) On July 28,

2020, through his counsel, Mr. Epps renewed his request for compassionate release. (Ex. B

to Mot. for Compassionate Release [Doc. # 1-2].) On August 10, 2020, Mr. Epps, through his

counsel, filed this Motion for Compassionate Release with the Court. (See Mot. for

Compassionate Release.) To date, the Warden has not responded to any of Mr. Epps’s

requests for early release.

   II.      Discussion

         Defendant moves for release under 18 U.S.C. § 3582(c)(1)(A), which provides, that

         the court . . . upon motion of the defendant after the defendant has fully
         exhausted all administrative rights to appeal a failure of the Bureau of Prisons
         to bring a motion on the defendant's behalf or the lapse of 30 days from the
         receipt of such a request by the warden of the defendant's facility, whichever
         is earlier, may reduce the term of imprisonment (and may impose a term of
         probation or supervised release with or without conditions that does not
         exceed the unserved portion of the original term of imprisonment), after
         considering the factors set forth in section 3553(a) to the extent that they are
         applicable, if it finds that . . . extraordinary and compelling reasons warrant
         such a reduction . . . and that such a reduction is consistent with applicable
         policy statements issued by the Sentencing Commission.


         There are three questions before the Court: first, whether Defendant has satisfied the

administrative exhaustion requirement; second, whether Defendant has demonstrated

extraordinary and compelling reasons for a sentence reduction; and third, whether a

sentence reduction is consistent with the factors set forth in 18 U.S.C. § 3553(a).

                A. Exhaustion Requirement

         Section 3582(c)(1)(A) imposes an exhaustion requirement that must be satisfied

before a defendant may file with the district court for release. Specifically, defendants may

file their motions in federal court seeking compassionate release only after either exhausting



                                                3
         Case 3:18-cr-00019-JBA Document 54 Filed 12/14/20 Page 4 of 8




administrative review of a Bureau of Prisons (“BOP”) denial of their request or after thirty

days have elapsed since they made the request, whichever is earlier. Id.

       Here, the Government maintains that Defendant has not satisfied either mechanism.

(See Mem. in Opp. at 4-5.) The Government states that Mr. Epps made a request to the

Warden on July 28, 2020, and then filed his motion on August 10, 2020, meaning that thirty

days had not elapsed at the time of Defendant’s filing. (Id. at 4.) Mr. Epps argues that the

Court should waive the administrative exhaustion requirement because he “has repeatedly

tried to exhaust his administrative remedies” and because enforcement of the requirement

would be futile. (Mot. for Compassionate Release at 4; Reply [Doc. # 49] at 2.)

       Although Mr. Epps seems to implicitly concede that he has failed to satisfy the thirty-

day administrative exhaustion requirement, the Court finds that Mr. Epps presents sufficient

evidence that he made a request for compassionate release to the warden on or around April

10, 2020, and therefore satisfies the exhaustion requirement. In two separate emails to the

warden, Mr. Epps represented that he has been “writing emails since April requesting

compassionate release.” (Ex. A to Reply.) Mr. Epps reaffirmed that he had made his initial

request in April in both his Motion for Compassionate Release and in his Reply. (Mot. for

Compassionate Release at 4; Reply at 2.) The Government does not rebut this assertion in its

Memorandum of Opposition. Rather, the Government argues as though Mr. Epps had never

made any request prior to July 28, 2020. (Mem. in Opp. at 4 (“Here, the Defendant, through

counsel, made the request on July 28, 2020, and the 30-day period has not expired.”).) 1 Far


1 On November 26, 2020, the Government filed a notice with the Court stating that the
content and quantity of Mr. Epps reply briefs were inappropriate. (Notice [Doc. # 53] at 1.)
Specifically, the Government argues that these reply briefs raised new information and that
new issues should not be raised in such briefs, though the Government does not identify any
specific new information that was raised. (Id.) To the extent that the Government believes
                                              4
         Case 3:18-cr-00019-JBA Document 54 Filed 12/14/20 Page 5 of 8




more than thirty days elapsed between the April 2020 email request and Mr. Epps’s filing of

this motion on August 10, 2020, and the statutory requirement is thus satisfied.

       Having concluded that Mr. Epps has satisfied the administrative exhaustion

requirement, the Court turns to the merits of his motion.

              B. Extraordinary and Compelling Reasons

       Section 3582(c)(1)(A) permits a sentence reduction               upon a showing of

“extraordinary and compelling reasons,” and only if “such a reduction is consistent with

applicable policy statements issued by the Sentencing Commission.” 18 U.S.C. §

3582(c)(1)(A). Courts have discretion to consider a wide range of factors in analyzing a

motion for compassionate release, including a defendant’s “age at the time of [the] crime, . . .

the injustice of [a] lengthy sentence,” and “the present coronavirus pandemic.” United States

v. Brooker, 976 F.3d 228, 238 (2d Cir. 2020). “[T]he only statutory limit on what a court may

consider to be extraordinary and compelling is that rehabilitation alone shall not be

considered an extraordinary and compelling reason.” Id. at 237-38 (internal quotations

omitted). Courts are therefore not limited to the specific “extraordinary and compelling

reasons” enumerated in Application Note 1 of Guideline section 1B1.13, nor the directive by

Attorney General Barr to consider primarily those acute health problems created by the

pandemic, and may exercise their discretion in determining if the confluence of all the issues

raised in Defendants’ motions for release warrants granting them. See id.



that the attachment of Mr. Epps’s emails to the warden amount to improper disclosure of
new information, the Court disagrees. Mr. Epps clearly stated in his Motion for
Compassionate Release that he had “request[ed] compassionate release some months ago
through email, but did not receive a response.” (Mot. for Compassionate Release at 4.)
Moreover, Mr. Epps explained in his Reply that his counsel had not received copies of his
emails requesting compassionate release until the day the Reply was filed. (Reply at 2.)
                                               5
          Case 3:18-cr-00019-JBA Document 54 Filed 12/14/20 Page 6 of 8




       Mr. Epps argues that he should be released from BOP custody because his medical

conditions and the COVID-19 pandemic have “created extraordinary and compelling reasons

for his release to home confinement.” (Mot. for Compassionate Release at 1.) He maintains

that the COVID-19 pandemic is particularly dangerous in congregate living settings like

prisons and that Mr. Epps is at an increased risk of death or severe illness if exposed to

COVID-19 as a result of his obesity, hypertension, and asthma. (Id. at 1,3.) The Government

concedes that Defendant has identified extraordinary and compelling reasons for a sentence

reduction given his documented obesity but maintains that early release is still

inappropriate because “Defendant poses a danger to public safety if released.” (Mem. in Opp.

at 10-11.)

       Given the COVID-19 pandemic and Mr. Epps’s documented medical conditions, Mr.

Epps has demonstrated extraordinary and compelling reasons justifying release.

Nevertheless, the Court still must determine whether compassionate release is appropriate

in light of the factors set forth in 18 U.S.C. § 3553(a).

               C. Section 3553(a) Factors

       Section 3553(a) instructs courts to impose sentences that consider factors including,

inter alia, “the nature and circumstances of the offense and the history and characteristics of

the defendant” and “the need for the sentence imposed to reflect the seriousness of the

offense . . . promote respect for the law . . . protect the public from further crimes of the

defendant . . . [and] provide the defendant with needed educational or vocational training,

medical care, or other correctional treatment in the most effective manner.” 18 U.S.C. §

3553(a). “Application of the § 3553(a) factors requires an assessment of whether the

relevant factors outweigh the extraordinary             and compelling reasons warranting


                                                 6
         Case 3:18-cr-00019-JBA Document 54 Filed 12/14/20 Page 7 of 8




compassionate release and whether compassionate release would undermine the goals of

the original sentence.” United States v. Daugerdas, --- F.Supp.3d ---, 2020 WL 2097653

(S.D.N.Y. May 1, 2020) (internal quotations omitted).

       The Section 3553(a) factors weigh in favor of releasing Mr. Epps. Mr. Epps has served

three-quarters of his sentence in federal custody. He continues to maintain strong family ties

and has a solid release plan. (Mot. for Compassionate Release at 9.) In addition, Mr. Epps has

taken advantage of numerous opportunities while incarcerated, including a variety of

academic, practical, and vocational courses. (Id. at 10.) Although his offense, possessing a

stolen firearm as a convicted felon, is serious, it is also important to note that Mr. Epps has

no history of violence and has remained discipline free while incarcerated. (Id.; Reply at 5.)

While Mr. Epps’s criminal history, which includes drug convictions and identity theft, does

give the Court pause, the Court nevertheless finds that Mr. Epps’s discipline-free

incarceration, release plan, and a term of home confinement satisfactorily reduce his risk of

recidivism.

   III. Conclusion

       The Court concludes that extraordinary and compelling reasons warrant reducing Mr.

Epps’s sentence and that the § 3553(a) factors support a reduction in sentence to time

served. The Court therefore grants Mr. Epps’s Motion for Compassionate Release pursuan t

to 18 U.S.C. § 3582(c)(1)(A) and orders his release. He shall be released to the home of family

friend Catherine Belucci in West Haven, Connecticut to begin his term of supervised release.

He must comply with the standard and mandatory conditions of supervised release and shall

be on total quarantine for the first fourteen days following his release.




                                               7
Case 3:18-cr-00019-JBA Document 54 Filed 12/14/20 Page 8 of 8




                             IT IS SO ORDERED.



                                         /s/

                             Janet Bond Arterton, U.S.D.J.



             Dated at New Haven, Connecticut this 14th day of December 2020.




                               8
